DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-9 were originally presented having a filing date of 3 September 2021, and claiming priority to Japanese Patent Application Number JP2020-149771, filed 7 September 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 September 2021, complies with 37 C.F.R. 1.97.  Accordingly, the IDS has been considered by the examiner.  An initialed copy of Form 1449 is enclosed herewith.

Drawings
The drawings, filed 3 September 2021, are accepted by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“an acquirer configured to acquire ... ,” claim 1;
“an estimator configured to estimate ... , “ claim 1;
“a determiner configured to determine ... ,” claim 1;
“a notification unit configured to notify ... ,’ claim 1; and 
“a reward granting unit configured to ... ,” claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 8 and 9 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 8 and 9 fall within one of the statutory categories?  Yes, because claims 1, 8 and 9 are directed toward a device (claim 1), a  method (claim 8), and a computer readable non-transitory storage medium (claim 9), all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Are the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 8 and 9 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 8 and 9, the device (claim 1),  the method (claim 8), and the computer readable non-transitory storage medium (claim 9), are mental processes that can be performed in the mind and, therefore, are abstract ideas.  In particular, claims 1, 8 and 9 recite the abstract ideas of:
“acquir[ing] user information … ;” 
“estimat[ing] a movement method ... ;” and
“determin[ing] a third movement  … .”  These recitations merely consist of acquiring user information, including the user’s position , estimating a first movement from a starting point to designation, and determining a third movement different from the first based on the user’s movement history.  This is equivalent to a person mentally acquiring their information and position, estimating a first movement for their starting point to a destination, and determining a third movement different from the first based on their previous movement.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, mentally acquiring their information and position, estimating a first movement for their starting point to a destination, and determining a third movement different from the first based on their previous movement.  The mere nominal recitations that the “computer,” (claim 8) and the “computer readable non-transitory storage medium that stores a program” (claim 9) carries out the acquiring, estimating, and determining steps, does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 8 and 9 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, 8 and 9 further recites the additional element of:
“notify[ing] the user of the third movement method  … .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “notify[ing] the user … “ step is recited at a high level of generality (i.e., as a general means of sending a notification of determined information to a user) and amount to mere post solution actions, which a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual recalling the third movement method.  
Claims 8 and 9 still further includes the additional elements “a computer” (claim 8), and “a computer readable non-transitory storage medium that stores a program” (claim 9).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes acquiring, estimating, determining and notifying by “a computer”, and “a computer readable non-transitory storage medium that stores a program,” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “computer,” and the “computer readable non-transitory storage medium that stores a program”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The computer, and computer readable non-transitory storage medium that stores a program are recited at a high level of generality and merely automate the acquiring, estimating, determining and notifying steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 8 and 9 does not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Determining, estimating, and acquiring data are fundamental, i.e. WURC, activities performed by computers operating on data stored on information processing devices, and storage medium, recited in claims 1, 8 and 9.  Further, applicant’s specification does not provide any indication that the acquiring, estimating, determining activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Thus, since claims 1, 8 and 9 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8 and 9 are directed to non-statutory subject matter.
Claim 2 recites the additional element:
wherein the user information includes at least section information.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception 
Claim 2 further recites the abstract idea:
the determiner extracts a movement history ... .
Claim 3 recites the abstract idea:
determines the third movement method on the basis of a movement time required for a movement in the second movement method.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 4 recites the abstract idea:
determines the third movement method on the basis of a charge required for a movement in the second movement method.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 5 recites the abstract idea:
determines the third movement method on the basis of a service that is usable as the user moves.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 6 recites the abstract idea:
perform processing for giving a reward in accordance with an achievement of the user using the service to a provider of the service.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 7 recites the abstract idea:
determines the third movement method of each of a plurality of users such that a traffic volume in an area to which the users move is reduced ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0058046 to Matsuura et al. (hereafter Matsuura) in view of U.S. Patent Publication Number 2020/0103238 to Judka et al. (hereafter Judka) and U.S. Patent Number 8,688,306 to Nemec et al. (hereafter Nemec).
As per claim 1, Matsuura discloses [a]n information processing device (see at least Matsuura, Abstract; and [0014] disclosing an information distribution device or method) comprising:
an acquirer configured to acquire user information regarding a movement of a user from a user terminal used by the user (see at least Matsuura, Fig. 1, showing the movement history management server 13, Mobile phone 11, Car 11 <interpreted as user terminals> [0044] disclosing that Figure 1 is a block diagram showing the entire arrangement of an information distribution system.  The number 12 denotes a movement history management server for receiving and managing a movement history transmitted from the mobile terminal 11; [0045]  Further disclosing that in Fig. 2,  the movement history management server 13 has a  user agent manager 21 for receiving information distributed from the information provider terminal 14 and a user agent 22 provided for each user for receiving movement histories transmitted at predetermined timing and managing the received movement histories in a unified way);
an estimator configured to estimate a first movement method of the user on the basis of the user information (see at least Matsuura, Fig. 6; [0055]; and [0061] disclosing that the display condition comparing section 204 of each  user agent 22 searches through the movement history  database 202 based on the position condition extracted in step a2 to examine whether or not this position condition is included in the user's past action ranges. The user's action ranges are estimated by analyzing the movement history of the user);
a determiner configured to determine a third movement method ...  on the basis of a second movement method that is a movement method performed in the past by the user or another user having a movement history similar to a movement history of the user (see at least Matsuura, Fig. 8, [0089] disclosing that Fig. 8  is a block diagram of the device agent 23. Referring to FIG. 8, the reference numeral 301 denotes a position data acquiring section for acquiring coordinate values of the longitude and latitude of the position as position data, 302 denotes a clock section providing the current time, 303 denotes a movement history storing section for storing sets of time data and position data in the time sequence as movement history data <interpreted as the second movement method performed in the past>, 304 denotes a movement history recording section for recording the position data acquired by the position data acquiring section 301 and the time data obtained by the clock section 302;  Fig. 21, [0209] disclosing that Fig. 21 shows an example of information notification in liaison between the mobile terminals.  And further that  from the movement histories recorded in the movement  history management server 13 it is predicted that the user 1) stays in and around bis or her house until about 7:30 every weekday (mobile phone), 2) leaves the house at about 7:30 every weekday (car navigation system), and 3) drives on the up lane of Route 1 in the vicinity of Hirakata at about 8:00 every weekday (car navigation system -[0213]); and 
a notification unit configured to notify the user ...  (see at least Matsuura, [0053] disclosing that Fig. 4 is an example of display-conditioned information; [0055] disclosing that the operation performed when display conditioned information is transmitted from the service concierge 25 ... [0056]-[0081]).  But, Matsuura does not explicitly disclose the limitations:
... determine a third movement method different from the first movement method ... ; and
... notify the user of the third movement method before the user starts a movement in the first method.
However, Judka discloses the determine a third movement different form the first (see at least Judka, [0055] disclosing that route generating engine 410 receives historical traffic conditions from traffic database 440 and, if available, real-time traffic data from the server 430, and factors the expected conditions along various routes into determining the route to provide to the user; [0062] disclosing that method 500 can also include monitoring traffic condition along the route and updating the route based at least in part on the traffic conditions <interpreted as the third movement that differs from the first movement>).
Further, Nemec discloses before the user starts a movement limitation (see at least Nemec, col. 13, ln. 46-55, disclosing that after receiving a destination, and before following or displaying a predefined route, the vehicle may also provide the user with a list of one or more alternative routes. For example, if the user's profile includes a predefined route to the destination, the autonomous driving computer may determine whether the user's profile indicates that the user may deviate from the predefined route. If so, a plurality of alternative routes may be calculated based on traffic conditions, duration, and distance).
Matsuura, Judka, and Nemec are analogous art to claim 1 because they are in the same field of processing information by acquiring user information regarding a user’s movement, estimating a first movement method, determining a third movement method that is different from the first movement method based on a second movement method that was performed in the past.  Matsuura relates to information distribution where a movement history of a user is transmitted from each of a plurality of terminals owned by the user to a movement history management server, which filters display-conditioned information received from the terminal with reference to the display conditions of the information and the stored user’s movement histories (see at least Matsuura, Abstract, [0001]). Judka relates to methods, systems and computer program products for dynamic routing, including receiving a plurality of stops from a user, based on a routing goal (see at least Judka, Abstract).  Nemec relates to systems and method of limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data, which may be used to limit the ability of the particular occupant to change the route of the vehicle completely or by some maximum deviation value (see at least Nemec, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, to provide the benefit of determining a third movement method different from the first movement method, and notifying the user of the third movement method before the user starts a movement of the first movement method, as disclosed in Judka and Nemec.  Doing so would provide the benefit of minimizing tolls or fares accumulated in the route (see at least Judka, [0066]).
As per claim 4, the combination of Matsuura, Judka and Nemec discloses all of the limitations of claim 1, as discussed above.  Judka further discloses the limitation: 
wherein the determiner determines the third movement method on the basis of a charge required for a movement in the second movement method (see a least Judka, [0060] disclosing a method 500 for providing dynamic routing includes obtaining a routing goal associated with the user, as shown at block 506, of Fig. 5, and that the routing goal is one of a minimization of a number of miles traveled, a minimization of an amount of time spent in traffic, a minimization of an amount of fuel consumed, and/or the minimization of an amount of mandatory fees, such as tolls or fares, accumulated in the route; and [0066]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, Judka, and Nemec, to further provide the benefit of determining the third movement method on the basis of a movement time required for a charge required for a movement in the second movement method, as disclosed in Judka.  Doing so would provide the benefit of minimizing tolls or fares accumulated in the route (see at least Judka, [0066]).
As per claim 8, Matsuura discloses [a]n information processing method (see at least Matsuura, Abstract, [0014] disclosing an information distribution device or method) comprising: by a computer (see at least Matsuura, Fig. 8, showing Device agent 23),
acquiring user information regarding a movement of a user from a user terminal used by the user (see at least Matsuura, Fig. 1, showing the movement history management server 13, Mobile phone 11, Car 11 <interpreted as user terminals>; [0044] disclosing that Figure 1 is a block diagram showing the entire arrangement of an information distribution system.  The number 12 denotes a movement history management server for receiving and managing a movement history transmitted from the mobile terminal 11; [0045]  Further disclosing that in Fig. 2,  the movement history management server 13 has a  user agent manager 21 for receiving information distributed from the information provider terminal 14 and a user agent 22 provided for each user for receiving movement histories transmitted at predetermined timing and managing the received movement histories in a unified way);
estimating a movement method of the user as a first movement method on the basis of the user information (see at least Matsuura, Fig. 6; [0055]; and [0061] disclosing that the display condition comparing section 204 of each  user agent 22 searches through the movement history  database 202 based on the position condition extracted in step a2 to examine whether or not this position condition is included in the user's past action ranges. The user's action ranges are estimated by analyzing the movement history of the user));
determining a third movement method ...  on the basis of a second movement method that is a movement method performed in the past by the user or another user having a movement history similar to a movement history of the user (see at least Matsuura, Fig. 8, [0089] disclosing that Fig. 8  is a block diagram of the device agent 23. Referring to FIG. 8, the reference numeral 301 denotes a position data acquiring section for acquiring coordinate values of the longitude and latitude of the position as position data, 302 denotes a clock section providing the current time, 303 denotes a movement history storing section for storing sets of time data and position data in the time sequence as movement history data <interpreted as the second movement method performed in the past>, 304 denotes a movement history recording section for recording the position data acquired by the position data acquiring section 301 and the time data obtained by the clock section 302;  Fig. 21, [0209] disclosing that Fig. 21 shows an example of information notification in liaison between the mobile terminals.  And further that  from the movement histories recorded in the movement  history management server 13 it is predicted that the user 1) stays in and around bis or her house until about 7:30 every weekday (mobile phone), 2) leaves the house at about 7:30 every weekday (car navigation system), and 3) drives on the up lane of Route 1 in the vicinity of Hirakata at about 8:00 every weekday (car navigation system -[0213]); and 
notifying the user ...  (see at least Matsuura, [0053] disclosing that Fig. 4 is an example of display-conditioned information; [0055] disclosing that the operation performed when display conditioned information is transmitted from the service concierge 25 ... [0056]-[0081]).  But, Matsuura does not explicitly disclose the limitations:
... determining a third movement method different from the first movement method ... ; and
... notifying the user of the third movement method before the user starts a movement in the first method.
However, Judka discloses the determining a third movement different form the first limitation (see at least Judka, [0055] disclosing that route generating engine 410 receives historical traffic conditions from traffic database 440 and, if available, real-time traffic data from the server 430, and factors the expected conditions along various routes into determining the route to provide to the user; [0062] disclosing that method 500 can also include monitoring traffic condition along the route and updating the route based at least in part on the traffic conditions <interpreted as the third movement that differs from the first movement>).
Further, Nemec discloses before the user starts a movement limitation (see at least Nemec, col. 13, ln. 46-55, disclosing that after receiving a destination, and before following or displaying a predefined route, the vehicle may also provide the user with a list of one or more alternative routes. For example, if the user's profile includes a predefined route to the destination, the autonomous driving computer may determine whether the user's profile indicates that the user may deviate from the predefined route. If so, a plurality of alternative routes may be calculated based on traffic conditions, duration, and distance).
Matsuura, Judka, and Nemec are analogous art to claim 8 because they are in the same field of processing information by acquiring user information regarding a user’s movement, estimating a first movement method, determining a third movement method that is different from the first movement method based on a second movement method that was performed in the past.  Matsuura relates to information distribution where a movement history of a user is transmitted from each of a plurality of terminals owned by the user to a movement history management server, which filters display-conditioned information received from the terminal with reference to the display conditions of the information and the stored user’s movement histories (see at least Matsuura, Abstract, [0001]). Judka relates to methods, systems and computer program products for dynamic routing, including receiving a plurality of stops from a user, based on a routing goal (see at least Judka, Abstract).  Nemec relates to systems and method of limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data, which may be used to limit the ability of the particular occupant to change the route of the vehicle completely or by some maximum deviation value (see at least Nemec, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, to provide the benefit of determining a third movement method different from the first movement method, and notifying the user of the third movement method before the user starts a movement of the first movement method, as disclosed in Judka and Nemec.  Doing so would provide the benefit of minimizing tolls or fares accumulated in the route (see at least Judka, [0066]).
As per claim 9, Matsuura discloses [a] computer readable non-transitory storage medium that stores a program for causing a computer (see at least Matsuura, Fig. 8, showing Device agent 23; [0074] disclosing that information list storing section 205 for the information storing section 103 of the user agent manager 21; and [0089] disclosing that with respect to Fig. 8, 303 denotes a movement history storing section for storing sets of time data and position data in the time sequence as movement history data, 304 denotes a movement history recording section for recording the position data acquired by the position data acquiring section 301 and the time data obtained by the clock section 302) to execute:
acquiring user information regarding a movement of a user from a user terminal used by the user (see at least Matsuura, Fig. 1, showing the movement history management server 13, Mobile phone 11, Car 11 <interpreted as user terminals> [0044] disclosing that Figure 1 is a block diagram showing the entire arrangement of an information distribution system.  The number 12 denotes a movement history management server for receiving and managing a movement history transmitted from the mobile terminal 11; [0045]  Further disclosing that in Fig. 2,  the movement history management server 13 has a  user agent manager 21 for receiving information distributed from the information provider terminal 14 and a user agent 22 provided for each user for receiving movement histories transmitted at predetermined timing and managing the received movement histories in a unified way);
estimating a movement method of the user as a first movement method on the basis of the user information (see at least Matsuura, Fig. 6; [0055]; and [0061] disclosing that the display condition comparing section 204 of each  user agent 22 searches through the movement history  database 202 based on the position condition extracted in step a2 to examine whether or not this position condition is included in the user's past action ranges. The user's action ranges are estimated by analyzing the movement history of the user));
determining a third movement method ...  on the basis of a second movement method that is a movement method performed in the past by the user or another user having a movement history similar to a movement history of the user (see at least Matsuura, Fig. 8, [0089] disclosing that Fig. 8  is a block diagram of the device agent 23. Referring to FIG. 8, the reference numeral 301 denotes a position data acquiring section for acquiring coordinate values of the longitude and latitude of the position as position data, 302 denotes a clock section providing the current time, 303 denotes a movement history storing section for storing sets of time data and position data in the time sequence as movement history data <interpreted as the second movement method performed in the past>, 304 denotes a movement history recording section for recording the position data acquired by the position data acquiring section 301 and the time data obtained by the clock section 302;  Fig. 21, [0209] disclosing that Fig. 21 shows an example of information notification in liaison between the mobile terminals.  And further that  from the movement histories recorded in the movement  history management server 13 it is predicted that the user 1) stays in and around bis or her house until about 7:30 every weekday (mobile phone), 2) leaves the house at about 7:30 every weekday (car navigation system), and 3) drives on the up lane of Route 1 in the vicinity of Hirakata at about 8:00 every weekday (car navigation system -[0213]); and 
notifying the user ...  (see at least Matsuura, [0053] disclosing that Fig. 4 is an example of display-conditioned information; [0055] disclosing that the operation performed when display conditioned information is transmitted from the service concierge 25 ... [0056]-[0081]).  But, Matsuura does not explicitly disclose the limitations:
... determining a third movement method different from the first movement method ... ; and
... notifying the user of the third movement method before the user starts a movement in the first method.
However, Judka discloses the determining a third movement different form the first limitation (see at least Judka, [0055] disclosing that route generating engine 410 receives historical traffic conditions from traffic database 440 and, if available, real-time traffic data from the server 430, and factors the expected conditions along various routes into determining the route to provide to the user; [0062] disclosing that method 500 can also include monitoring traffic condition along the route and updating the route based at least in part on the traffic conditions <interpreted as the third movement that differs from the first movement>).
Further, Nemec discloses before the user starts a movement limitation (see at least Nemec, col. 13, ln. 46-55, disclosing that after receiving a destination, and before following or displaying a predefined route, the vehicle may also provide the user with a list of one or more alternative routes. For example, if the user's profile includes a predefined route to the destination, the autonomous driving computer may determine whether the user's profile indicates that the user may deviate from the predefined route. If so, a plurality of alternative routes may be calculated based on traffic conditions, duration, and distance).
Matsuura, Judka, and Nemec are analogous art to claim 9 because they are in the same field of processing information by acquiring user information regarding a user’s movement, estimating a first movement method, determining a third movement method that is different from the first movement method based on a second movement method that was performed in the past.  Matsuura relates to information distribution where a movement history of a user is transmitted from each of a plurality of terminals owned by the user to a movement history management server, which filters display-conditioned information received from the terminal with reference to the display conditions of the information and the stored user’s movement histories (see at least Matsuura, Abstract, [0001]). Judka relates to methods, systems and computer program products for dynamic routing, including receiving a plurality of stops from a user, based on a routing goal (see at least Judka, Abstract).  Nemec relates to systems and method of limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data, which may be used to limit the ability of the particular occupant to change the route of the vehicle completely or by some maximum deviation value (see at least Nemec, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, to provide the benefit of determining a third movement method different from the first movement method, and notifying the user of the third movement method before the user starts a movement of the first movement method, as disclosed in Judka and Nemec.  Doing so would provide the benefit of minimizing tolls or fares accumulated in the route (see at least Judka, [0066]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, Judka, and Nemec as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2018/01888047 to Inoue et al. (hereafter Inoue).
As per claim 2, the combination of Matsuura, Judka, and Nemec discloses all of the limitations of claim 1, as discussed above.  Matsuura further discloses the limitation:
wherein the user information includes at least section information ... (see at least Matsuura, [0209] disclosing that  an information provider distributes information that an accident as occurred).  But, neither Matsuura, Judka, nor Nemec explicitly disclose the limitation:
the determiner extracts a movement history that has the same start point and destination and has a short movement distance from the start point to the destination as the movement history similar to the movement history of the user.
However, Inoue discloses this limitation (see at least Inoue, [0029] disclosing that the candidate route selector 24 determines path clusters representing the most-frequently-traveled route, the shortest travel time route, the shortest travel distance route).
Matsuura, Judka, Nemec and Inoue are analogous art to claim 2 because they are in the same field of processing information by acquiring user information regarding a user’s movement, estimating a first movement method, determining a third movement method that is different from the first movement method based on a second movement method that was performed in the past.  Matsuura relates to information distribution where a movement history of a user is transmitted from each of a plurality of terminals owned by the user to a movement history management server, which filters display-conditioned information received from the terminal with reference to the display conditions of the information and the stored user’s movement histories (see at least Matsuura, Abstract, [0001]).  Judka relates to methods, systems and computer program products for dynamic routing, including receiving a plurality of stops from a user, based on a routing goal (see at least Judka, Abstract).  Nemec relates to systems and method of limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data, which may be used to limit the ability of the particular occupant to change the route of the vehicle completely or by some maximum deviation value (see at least Nemec, Abstract).  Inoue relates to a system that provides a vehicle with a candidate route as a candidate of a travel route, based on traveled paths of a plurality of vehicles includes a storage that stores the traveled paths of the plurality of vehicles and travel history information associated with the traveled paths (see at least Inoue, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, Judka and Nemec, to provide the benefit of determining the third movement method on the basis of a movement time required for a movement in the second movement method, as disclosed in Inoue.  Doing so would provide the benefit of providing travel histories and route evaluations of roads the vehicles has not traveled before (see at least Inoue, [0004]). 
As per claim 3, the combination of Matsuura, Judka, and Nemec discloses all of the limitations of claim 1, as discussed above.  But, neither Matsuura, Judka, nor Nemec explicitly disclose the limitation:
wherein the determiner determines the third movement method on the basis of a movement time required for a movement in the second movement method.
However, Inoue discloses this limitation (see at least Inoue, [0027]; and [0029] disclosing that the candidate route selector 24 determines path clusters representing the most-frequently-traveled route, the shortest travel time route, the shortest travel distance route).
Both Matsuura, Judka, Nemec and Inoue are analogous art to claim 3 because they are in the same field of processing information by acquiring user information regarding a user’s movement, estimating a first movement method, determining a third movement method that is different from the first movement method based on a second movement method that was performed in the past.  Matsuura relates to information distribution where a movement history of a user is transmitted from each of a plurality of terminals owned by the user to a movement history management server, which filters display-conditioned information received from the terminal with reference to the display conditions of the information and the stored user’s movement histories (see at least Matsuura, Abstract, [0001]).  Judka relates to methods, systems and computer program products for dynamic routing, including receiving a plurality of stops from a user, based on a routing goal (see at least Judka, Abstract).  Nemec relates to systems and method of limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data, which may be used to limit the ability of the particular occupant to change the route of the vehicle completely or by some maximum deviation value (see at least Nemec, Abstract).  Inoue relates to a system that provides a vehicle with a candidate route as a candidate of a travel route, based on traveled paths of a plurality of vehicles includes a storage that stores the traveled paths of the plurality of vehicles and travel history information associated with the traveled paths (see at least Inoue, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, Judka, and Nemec, to provide the benefit of determining the third movement method on the basis of a movement time required for a movement in the second movement method, as disclosed in Inoue.  Doing so would provide the benefit of providing travel histories and route evaluations of roads the vehicles has not traveled before (see at least Inoue, [0004]). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, Judka, and Nemecas applied to claim 1 above, and further in view of U.S. Patent Publication Number 2019/0078902 to Zhong et al. (hereafter Zhong).
As per claim 5, the combination of Matsuura, Judka, and Nemec discloses all of the limitations of claim 1, as discussed above.  But, neither Matsuura, Judka, nor Nemec explicitly disclose the limitation:
wherein the determiner determines the third movement method on the basis of a service that is usable as the user moves.
However, Zhong discloses this limitation (see at least Zhong, Fig. 6C; [0063] disclosing that Fig. 6C illustrates an example of incentive providing information 1253 in the service provider DB.).
Both Matsuura, Judka, Nemec and Zhong are analogous art to claim 5 because they are in the same field of processing information by acquiring user information regarding a user’s movement, estimating a first movement method, determining a third movement method that is different from the first movement method based on a second movement method that was performed in the past.  Matsuura relates to information distribution where a movement history of a user is transmitted from each of a plurality of terminals owned by the user to a movement history management server, which filters display-conditioned information received from the terminal with reference to the display conditions of the information and the stored user’s movement histories (see at least Matsuura, Abstract, [0001]).  Judka relates to methods, systems and computer program products for dynamic routing, including receiving a plurality of stops from a user, based on a routing goal (see at least Judka, Abstract).  Nemec relates to systems and method of limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data, which may be used to limit the ability of the particular occupant to change the route of the vehicle completely or by some maximum deviation value (see at least Nemec, Abstract).  Zhong relates to a congestion avoidance support system and a congestion avoidance support method, and specifically relates to a technique that provides an effective incentive so as to efficiently achieve congestion avoidance, while taking into consideration trend and policy of travelers as well as road situation (see at least Zhong, [0002]). 
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, Judka, and Nemec, to provide the benefit of determining determines the third movement method on the basis of a service that is usable as the user moves, as disclosed in Zhong.  Doing so would provide the benefit of increasing customer attraction rate, customer satisfaction and increasing construction efficiency for a contractor of construction work being performed on the road (see at least Zhong, [0003]). 
As per claim 6, the combination of Matsuura and Zhong discloses all of the limitations of claim 5, as discussed above.  Zhong further discloses:
a reward granting unit configured to perform processing for giving a reward in accordance with an achievement of the user using the service to a provider of the service (see at least Zhong, Fig. 6C; and [0063]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, Judka, and Nemec, to provide the benefit of giving a reward in accordance with an achievement of the user using the service to a provider of the service, as disclosed in Zhong.  Doing so would provide the benefit of increasing customer attraction rate, customer satisfaction and increasing construction efficiency for a contractor of construction work being performed on the road (see at least Zhong, [0003]). 
As per claim 7, Matsuura discloses all of the limitations of claim 1, as discussed above.  But, Matsuura does not explicitly disclose the limitation:
wherein the determiner determines the third movement method of each of a plurality of users such that a traffic volume in an area to which the users move is reduced by the plurality of users performing a movement in the third movement method of which each user is notified.
However, Zhong discloses this limitation (see at least Zhong, [0040] ; [0041] disclosing that In the case of an event promoter or a construction company, occurrence of congestion on a road surrounding an event site or a construction site may generate undesired cost for deploying a large number of traffic control personnel, or cost for requesting transportation companies to provide temporary transportation service; and [0068] disclosing that a policy matching execution unit 310 is a functional unit configured to receive coupons distributed from the service provider apparatus 100, and identify one, among the received coupons, that exhibits a match between what to be avoided during congestion (e.g., period requested to be detoured or area requested to be detoured, which are indicated by the request information 51 of the distributed ledger 50, etc.) in the corresponding request).
Both Matsuura and Zhong are analogous art to claim 7 because they are in the same field of processing information by acquiring user information regarding a user’s movement, estimating a first movement method, determining a third movement method that is different from the first movement method based on a second movement method that was performed in the past.  Matsuura relates to information distribution where a movement history of a user is transmitted from each of a plurality of terminals owned by the user to a movement history management server, which filters display-conditioned information received from the terminal with reference to the display conditions of the information and the stored user’s movement histories (see at least Matsuura, Abstract, [0001]).  Zhong relates to a congestion avoidance support system and a congestion avoidance support method, and specifically relates to a technique that provides an effective incentive so as to efficiently achieve congestion avoidance, while taking into consideration trend and policy of travelers as well as road situation (see at least Zhong, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of information processing device that acquires user information regarding a user’s movement, estimates a first movement method on the basis of user information, and determines a third movement method different from the first movement method on the basis of a second movement method that is performed in the past by the user or another user having a movement history similar to the user’s, as disclosed in Matsuura, Judka, and Nemec, to provide the benefit of determining the third movement method of each of a plurality of users such that a traffic volume in an area to which the users move is reduced by the plurality of users performing a movement in the third movement method of which each user is notified, as disclosed in Zhong.  Doing so would provide the benefit of increasing customer attraction rate, customer satisfaction and increasing construction efficiency for a contractor of construction work being performed on the road (see at least Zhong, [0003]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666